Citation Nr: 1636372	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus (DMII), and as due to herbicide exposure.

2.  Entitlement to service connection for supraventricular pulmonic stenosis, including as secondary to service-connected DMII, and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1973, including service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned in August 2011 and at a hearing before an RO Decision Review Officer in February 2010.  Transcripts of both hearings are associated with the claims file.

The Board remanded this case in October 2011.  The case subsequently returned to the Board and was remanded again for further development in January 2014.  

In January 2014, the Board also remanded the issue of entitlement to an initial compensable disability rating for service-connected hiatal hernia, GERD, with an asymptomatic esophageal stricture and Schatzki ring for an issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2015, the agency of original jurisdiction (AOJ) issued a SOC.  However, the Veteran did not perfect an appeal.  Therefore, that issue is no longer on appeal before the Board.

The appeal is REMANDED to the AOJ.  The Veteran will be advised if he needs to take further action.



REMAND

In June 2014, a VA examiner provided an opinion linking both hypertension and supraventricular pulmonic stenosis to the Veteran's presumed in-service exposure to Agent Orange.  In March 2016, the AOJ obtained clarification, because the examiner had not provided any rationale for the opinions.  The March 2016 opinion discussed, and rejected, several theories of service connection; but did not discuss whether the claimed disabilities were related to Agent Orange exposure.  

Accordingly, the appeal is REMANDED for the following:

1.  Ask the physician who provided the March 2016 opinion to review the record and opine whether it is at least as likely as not that hypertension or supraventricular pulmonic stenosis is the result of the Veteran's presumed in-service herbicide exposure (including Agent Orange).  

The physician should provide reasons for these opinions.  The fact that the claimed conditions are not listed as presumptively service connected on the basis of herbicide exposure is a legally insufficient reason for providing a negative opinion.

If the physician who provided the previous opinion is unavailable, another physician should review the record and provide the needed opinions.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 





